In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-21-00317-CV
                                __________________


                     IN THE INTEREST OF E.M. AND E.B.

__________________________________________________________________

                On Appeal from the 317th District Court
                       Jefferson County, Texas
                      Trial Cause No. F-235,262
__________________________________________________________________

                                       ORDER

      E.M. filed a notice of appeal from an order terminating his parental rights. The

trial court signed the amended judgment on September 1, 2021. Notice of appeal

was due September 21, 2021. The trial court clerk received the notice of appeal on

October 11, 2021, but the record does not show on what date appellant mailed the

notice of appeal or delivered the notice of appeal to the detention facility authorities

for mailing. On November 8, 2021, appellant asked this Court to allow him to

proceed in forma pauperis. Before this appeal may proceed, it is necessary to

determine whether appellant mailed the notice of appeal on or before October 6,


                                           1
2021, whether he can afford payment of court costs, and whether he is entitled to

appointed counsel for the appeal.

      We hereby abate the appeal and remand the case to the trial court for a hearing.

We direct the trial court to determine the date on which appellant mailed the notice

of appeal or turned the notice of appeal over to the detention center authorities for

mailing. We further direct the trial court to obtain from the appellant a statement of

inability to afford payment of court costs and determine appellant’s ability to afford

payment of court costs under Rule 145 of the Texas Rules of Civil Procedure. See

Tex. R. Civ. P. 145. If appellant is indigent and desires to appeal, we direct the trial

court to appoint counsel for the appellant. See Tex. Fam. Code Ann. § 107.013. Any

documents filed and orders signed pursuant to this Order shall be forwarded to this

Court for filing as a supplemental record no later than December 6, 2021. The appeal

will be reinstated without further Order of this Court when the supplemental record

is filed with the appellate court.

      ORDER ENTERED November 15, 2021.

                                                            PER CURIAM

Before Golemon, C.J., Kreger and Horton, JJ.




                                           2